Title: To John Adams from Benjamin Rush, 12 June 1810
From: Rush, Benjamin
To: Adams, John



My dear friend,
Philada June 12th: 1810.

Every moment of Amusement that I am able to afford you, is an Addition to my happiness, for which reason I send you from time to time all such numbers of Duanes papers as contain any new Speculations upon the state of our Country.—The enclosed, is I suppose of that nature, for I have read its title only.
Have you seen Sillimans travels into England, Scotland & Holland? They are generally read and admired in our City.
My Son continues to mend, but with the return of his usual good Sense and pleasant manners upon most subjects, his mind is Still alienated upon one or two Subjects. He fancies he possesses a great estate at New Orleans, and that several of his best friends, are his enemies. These errors we hope will gradually wear away. They are not uncommon in his disease.
Ever yours

Benjn: Rush